DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed November 24, 2021 claims 1, 8-10, 12, 14 and 17 have been amended, claims 18-20 have been cancelled and claims 21-23 are new. Claims 1-17 and 21-23 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellwood et al (U.S. Patent Publication No. 2019/0232322) in view of Erickson et al (U.S. Patent # 7,975,938).
	In the case of claim 14 and 15, Ellwood teaches a method of controlling application of at least one material onto a substrate (Abstract) comprising configuring a material applicator 10 having an array plate 100 with an applicator array 102 comprising a plurality of first micro-applicators 110 which flowed a liquid there through wherein each of the plurality of first micro-applicators has a plurality of apertures 112 and the first micro-applicators were individually addressable (Pages 2-3 Paragraphs 0028-0032).
	Ellwood does not teach that the material applicator further comprised a second subset of micro-applicators through which a shaping gas was flowed.
	Erickson teaches a coating system/material applicator comprising an applicator/spray coating system which supplied a liquid to a substrate (Abstract). Erickson teaches that integrated with the applicator was an additional applicator which supplied a shaping gas/air in the form of an air-shaping ring which comprised a plurality of holes/apertures (Column 5 Lines 16-26, Column 11 Lines 9-17 and Column 12 Line 64 through Column 13 Line 10). Erickson teaches 
	Based on the teachings of Erickson, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included a second subset of micro-applicators/air-shaping rings to the material applicator of Ellwood in order to control the edge pattern and spray width of the liquid ejected by the first subset of micro-applicators.
	Furthermore, Ellwood teaches that the first subset of micro-applicators was switched on an off to vary a pattern width of the at least on material on the substrate (Page 1 Paragraph 0011) and Erickson teaches that switching the second subset of micro-applicators/air-shaping ring on and off, thereby altering the flow rate of the air/gas, resulted in varying the pattern of material sprayed onto the substrate (Column 14 Line 66 through Column 15 Line 18). Therefore, Ellwood in view of Erickson teach having performed a second mode wherein the liquid and shaping gas were flowed through different number/arrangement of micro-applicators different from the first mode.
	As for claims 16, as was discussed previously, the gas of the shaping gas of Ellwood in view of Erickson was air.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ellwood et al in view of Erickson et al as applied to claim 14 above, and further in view of Fritz et al (U.S. Patent # 9,592,524).
	The teachings of Ellwood in view of Erickson as they apply to claim 14 have been discussed previously and are incorporated herein.

	Fritz teaches a coating apparatus comprised of a first subset of micro-applicators having a plurality of apertures which flowed a liquid in the form of a coating agent nozzle arrangement (Column 5 Lines 22-27) and a second subset of micro-applicators having a plurality of apertures which flowed a shaping gas (Column 8 Lines 18-43) where were both on an array plate/carrier element (Column 7 Lines 25-41). Fritz further teaches that the components of the coating apparatus were alternated to flowing a liquid and/or air/gas there through in order to clean the interiors of those components (Column 11 Lines 17-23).
	Based on the teachings of Fritz, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art for at least one of the micro-applicators of the first subset of micro-applicators of Ellwood in view of Erickson to alternate from flowing the liquid there through to flowing the shaping gas and at least one of the micro-applicators of the second subset of micro-applicators to alternate from flowing the shaping gas there through to flowing the liquid in order to clean the first and second subsets of micro-applicators.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,940,501. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application nand the U.S. Patent claim a process wherein a material applicator comprised of an array of micro-applicators including a first and second set of substantially the same micro-applicators apply first and second materials.
Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,940,501 in view of Erickson (U.S. Patent # 7,975,938). As was discussed previously, both the present application and the U.S. Patent claims substantially the same process using substantially the same material applicator. However, the U.S. Patent does not teach that one of the material flowed from the applicator was a shaping gas. As was discussed previously, Erickson teaches having flowed a shaping gas through applicators in order to create a desired coating pattern. Therefore, at the time the U.S. Patent was effectively filed it would have been obvious to one of ordinary skill in the art to have flowed a shaping gas through an applicator to shape the sprayed coating material.

Allowable Subject Matter
Claims 1 through 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Ellwood teaches a method for controlling application of at least one material onto a substrate by configuring a material applicator having an array plate with an applicator array comprised of a plurality of micro-applicators including a first and second set of micro-applicators wherein each micro-applicator comprised an ultrasonic transducer, a material inlet, a .

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are only partially persuasive. The amendments to the claims have overcome the rejection of claims 1 through 13 as discussed previously. However, the arguments against the rejection of claims 14 through 17 are not persuasive because applicant has not provide any specific arguments against the rejection and new claims 21 through 23 have been rejected for double patenting.

Conclusion
	Claims 14 through 17 and 21 through 23 have been rejected and claims 1 through 13 have been allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712